Citation Nr: 0906313	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-09 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from October 1991 to March 
1994; and apparently had a period of active service from 
February 1989 to June 1989, which is not verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which denied the benefit sought on 
appeal.    


FINDING OF FACT

The current medical evidence does not show the presence of 
post-traumatic stress disorder.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated during military service.  38 U.S.C.A. §§ 1110, 
1131, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the Veteran's claim for service connection in a number of 
letters sent to the Veteran in 2004, and most recently in 
February 2005.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  These letters provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disabilities under 
consideration, pursuant to the holding in Dingess/Hartman.

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The claims file contains VA 
and private treatment records, including a report of a May 
2005 VA examination, and the Veteran has not indicated any 
records outstanding that need to be obtained.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

II. Service Connection

As explained below, service connection is not warranted for 
the claimed post-traumatic stress disorder, because the 
current medical evidence does not show the presence of post-
traumatic stress disorder.

A.  Law

VA pays compensation for disability related to the Veteran's 
military service, in other words, for service-connected 
disability.  38 C.F.R. § 3.4(a).  Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between the Veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the Veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a Veteran engaged 
in combat with the enemy, and the claimed stressor(s) is 
related to combat, the Veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to the actual occurrence, and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with his 
circumstances, conditions, or hardships of such service. 38 
U.S.C.A. § 1154(b) (West 2002); Doran v. Brown, 6 Vet. App. 
283, 289 (1994); 38 C.F.R. § 3.304(d)(f)(2003).

The Veteran does not claim that his stressor is associated 
with combat.  Thus, in this case, in which the claimed 
stressor is not related to combat, the Veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

The Court has held in the view of the subjective nature of 
the DSM-IV criteria for accessing the sufficiency of a PTSD 
stressor, the question of the sufficiency of the asserted 
stressor(s) is a medical question requiring assessment by a 
mental health professional. Cohen, supra at 142, citing West, 
7 Vet. App. 70 (1994).  Further, the Court in Cohen noted 
that "mental health professionals are experts and are 
presumed to know the DSM requirements applicable to the 
practice and to have taken them into account in providing a 
PTSD diagnosis..." Id.

On a threshold level, to establish service connection the 
record must show: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Of prominent importance in this case, Congress has 
specifically limited entitlement to service-connection for 
disease or injury to cases where such incidents have resulted 
in a disability.  See 38 U.S.C.A. §§ 1110.  In the absence of 
proof of a present disability, there can be no valid claim 
for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Generally, to be present as a current disability, the claimed 
condition must be present at the time of the claim for 
benefits, as opposed to sometime in the distant past. Gilpin 
v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin 
requirement that there be a current disability is satisfied 
"when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim . . . even though the disability resolves prior to 
the Secretary's adjudication of the claim" McClain v. 
Nicholson, 21 Vet. App. 319, 323 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that are observable through the senses.  However, when 
the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt. 38 U.S.C.A. 
§ 5107 (West 2002).

B.  Analysis

The Veteran maintains that he has post-traumatic stress 
disorder due to service, specifically, due to an automobile 
accident he experienced during service.  Notably service 
connection is already in effect for an acquired psychiatric 
disorder of depression associated with low back strain; and 
there is no evidence, within one year of discharge, of any 
psychosis, on which to premise entitlement to service 
connection for a separate acquired psychiatric disorder 
claimed as post-traumatic stress disorder, based on 
presumptive regulations under 38 C.F.R. §§ 3.307, 3.309.  

Review of the medical evidence on file fails to show a 
diagnosis of post-traumatic stress disorder.  VA treatment 
records in 2004 and 2005 include records of treatment for 
psychiatric complaints, which in June 2004 were diagnosed 
under Axis I as adjustment disorder with depression, and in 
March 2005 were diagnosed as organic depression-moderate to 
severe.  At the conclusion of a May 2005 VA examination for 
mental disorders, the psychiatric medical doctor concluded 
with an Axis I diagnosis of mood disorder due to medical 
problems.  

None of the remaining treatment records contains a diagnosis 
of post-traumatic stress disorder (PTSD) in accordance with 
38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV).  
Notably, in September 2004 VA treatment records a 
psychologist listed as problems, PTSD and adjustment 
disorder, and noted that the Veteran "seems to have PTSD 
related to the accident."  None of this, however, amounts to 
a diagnosis of PTSD.  Further, as noted above, psychiatric 
treatment providers in June 2004 and May 2005 formally 
diagnosed the Veteran's psychiatric disorder as a mood 
disorder/depression, for which he is already service-
connected.  

Moreover, when examined in May 2005 by VA for the purpose of 
determining the nature of the Veteran's claimed psychiatric 
disorder, the concluding diagnosis on Axis I was mood 
disorder due to medical problems.  The examiner further 
defined the mood disorder as depression secondary to his 
service connected back condition, a disorder for which the RO 
has already granted service connection.

The report of the May 2005 examination shows that the 
Veteran's main complaint was depression basically due to 
feelings that he was useless due to severe pain in his back, 
knees and other parts.  The report did not show any 
complaints corresponding with any significant PTSD-related 
symptoms.  He did not report that he persistently 
reexperienced a traumatic event.  He did not report such 
PTSD-related symptoms as recurrent and intrusive distressing 
recollections of the event, distressing dreams of the event, 
or other "reexperiencing" manifestations, or other symptoms 
associated with a diagnosis of PTSD.  See American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).     

Although the Veteran is competent to describe associated 
symptoms capable of lay observation, he is not competent to 
give a medical opinion on either diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
See also Charles v. Principi, 16 Vet. App. 370 (2002) 
(providing that ringing in the ears is capable of lay 
observation).  While the Veteran may believe he has PTSD, he 
lacks the medical training to diagnosis that condition.  

Here, there is no evidence of a current post-traumatic stress 
disorder for which service connection may be granted.  
Therefore, the preponderance of the evidence is against the 
claim for service connection for post-traumatic stress 
disorder.  Therefore, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In sum, there are no medical records after service showing a 
current diagnosis of post-traumatic stress disorder in 
accordance with 38 C.F.R. § 4.125(a) (i.e., under the 
criteria of DSM-IV).  Without a diagnosis of the claimed 
disorder, service connection for that condition must be 
denied.

As an aside, the Board notes that it is abundantly clear that 
the Veteran in this case is already compensated for the level 
of severity of disability caused by the psychiatric 
symptomatology from his service-connected depression.  
Therefore, granting service connection and a disability 
rating for psychiatric symptomatology already compensated-
whether the diagnosis be PTSD or some other psychiatric 
disorder, would amount to pyramiding, which is forbidden by 
law.  See 38 C.F.R. § 4.130; Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  Stated differently, even if, for argument's 
sake, service-connection were to be granted for post-
traumatic stress disorder, given that service connection is 
already in effect for depression, the Veteran would not 
receive any additional benefit on the basis of a grant of 
service connection for the second psychiatric disorder, post-
traumatic stress disorder.  Id.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals
 



 Department of Veterans Affairs


